IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          February 26, 2009

                                     No. 08-50431                      Charles R. Fulbruge III
                                   Summary Calendar                            Clerk



UNITED STATES OF AMERICA

                                                   Plaintiff-Appellee
v.

FERNANDO GUERRERO-CASTANEDA

                                                   Defendant-Appellant




                   Appeal from the United States District Court
                        for the Western District of Texas


Before KING, GARWOOD and BARKSDALE, Circuit Judges.
PER CURIAM:*
       Fernando Guerrero-Castaneda (Guerrero) appeals the 48-month non-
guidelines sentence imposed on April 28, 2008, following his guilty plea
conviction for being found illegally in the United States after having been
previously deported. 8 U.S.C. § 1326(a) and (b)(1), (2). Guerrero argues that his
non-guidelines sentence is unreasonable because a guidelines sentence would




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 08-50431

have been sufficient to meet the sentencing objectives of 18 U.S.C. § 3553(a).1
He does not assert any procedural error.           We review the substantive
reasonableness of the sentence imposed by the district court under an abuse-of-
discretion standard. Gall v. United States, 128 S.Ct. 586, 597 (2007).
      At sentencing, the district court noted the extensive nature of Guerrero’s
criminal history, which included multiple assaults and acts of family violence.
The court explicitly observed that Guerrero had almost double the number of
criminal history points needed to warrant the maximum criminal history
category. Even not considering a prior felony which was sufficient to itself
account for the four level base offense level increase under Guidelines §
2L1.2(b)(1)(D), Guerrero’s criminal history score without that felony would have
been 20 or 21, well above the number (13) producing the maximum criminal
history category. The district court concluded that a non-guidelines sentence
was necessary in light of the seriousness and the extent of Guerrero’s criminal
history.   Thus, the record reflects that the district court did not abuse its
discretion in sentencing Guerrero, because it properly considered the 18 U.S.C.
§ 3553(a) factors and provided sufficiently detailed reasons for arriving at the
sentence imposed. See id. at 596-97; see also United States v. Williams, 517 F.3d
801, 808-09 (5th Cir. 2008).     Further, the extent of the variance was not
unreasonable given the evidence before the district court. See United States v.
Simkanin, 420 F.3d 397, 419 (5th Cir. 2005).
      Accordingly, the judgment of the district court is AFFIRMED.




      1
        The unchallenged, correctly calculated guideline range was 24 to 30 months’
confinement.

                                        2